DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-2, 6, and 11-12, drawn to a method for measuring the residual chlorine concentration in a sample solution possibly containing residual chlorine.
Group II, claim(s) 7, drawn to a method for measuring the residual chlorine concentration in a sample solution having a known pH and possible containing residual chlorine.
Group III, claim(s) 13, drawn to a continuous measuring method.
Group IV, claim(s) 14-15 and 20-26, drawn to a residual chlorine measurement apparatus for measuring the residual chlorine concentration in a sample solution.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Rezai, Electrochemical cell and electrodes for cyclic voltammetry, UCLA (2003) (hereinafter “Rezai”).
 teaches measuring the residual chlorine concentration in a sample solution possibly containing residual chlorine (measuring total free chlorine in chlorinated water, para. [0014], [0033]), by bringing a working electrode, a counter electrode and a reference electrode into contact with the sample solution (working electrodes 11, 12, a counter electrode 13, and a reference electrode R are exposed to water W to be sampled, Figs. 1-2, para. [0034], [0036]).
This embodiment of Fielden teaches that a potential difference is applied to the working electrode relative to the counter electrode (Fig. 3, para. [0043]), and therefore fails to teach applying a voltage between the working electrode and the reference electrode.
Nomura teaches a residual chlorine measuring method including bringing a counter electrode, a working electrode, and a reference electrode into contact with a sample solution containing residual chlorine, applying a voltage, and measuring a current value to calculate a concentration of the residual chlorine (abstract). Nomura teaches that a potential is applied to the boron doped diamond electrode relative to the reference electrode (Figs. 1-2, para. [0011], [0019], [0040], [0042]-[0043], [0045]). Another embodiment of Fielden also teaches that a potential can be applied to the working electrode relative to the reference electrode (Figs. 5 & 9, para. [0063]). Rezai teaches that in a cell used for electroanalytical measurements (e.g. cyclic voltammetry), there are always three electrodes due to the difficulties arising of the concurrent measurement of current and potential (pg. 1, first paragraph). Rezai teaches that the working electrode is the electrode at which the electrochemical phenomena being investigated are taking place, and the reference electrode is the electrode whose potential is constant enough that it can be taken as the reference standard against which the potentials of the other electrodes present in the cell can be measured (pg. 1, first paragraph).

Modified Fielden teaches measuring the value of current flowing through the working electrode under the voltage (measuring a current flow through the working electrode when the potential difference is applied, Figs. 3 & 6, para. [0043], [0066]), wherein the working electrode is a boron doped conductive diamond electrode (the working electrodes comprise boron doped diamond, para. [0038]).
Modified Fielden teaches the reference electrode R which is used in the method for measuring total free chlorine (Fig. 1, para. [0033]-[0034]). Modified Fielden is silent with respect to the material of the reference electrode R, and therefore fails to teach wherein the reference electrode is a silver/silver chloride electrode.
Nomura teaches a residual chlorine measuring method including bringing a counter electrode, a working electrode, and a reference electrode into contact with a sample solution containing residual chlorine, applying a voltage, and measuring a current value to calculate a concentration of the residual chlorine (abstract). Nomura teaches that the working electrode 2 is a boron-doped diamond electrode (Fig. 1, para. [0034]). Nomura teaches that the reference 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the material of the reference electrode of Modified Fielden with silver/silver chloride as taught by Nomura and Figs. 5 & 9 of Fielden in order to yield the predictable result of being used as a standard of the potential of the working electrode. Simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 U.S.P.Q.2d 1385 (2007); MPEP § 2143(I)(B). Additionally, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07. Consequently, as evidenced by Nomura, a person of ordinary skill in the art would accordingly have recognized the suitability of incorporating the use of silver/silver chloride as a reference electrode material with predictable results.
Modified Fielden teaches wherein the method comprises: (i) measuring the current value when the potential of the conductive diamond electrode against the silver/silver chloride electrode is set to a given potential in the range of from 0 V to +1.6 V and calculating the residual chlorine concentration based on hypochlorite ion (measuring an anodic oxidation process to provide an anodic measurement in step 301 when a potential difference is applied to induce a current flow through the working electrode which is indicative of the concentration of hypochlorite ion, Fig. 3, para. [0040], [0043], [0058]; the anodic amperometric measurements EA are made at an applied potential of +1.6 V to the boron doped diamond working electrode, and the anodic measurement measures the hypochlorite ion concentration, Fig. 6, para. [0014], [0066]); (ii) measuring the current value when the potential of the conductive diamond electrode 
During a telephone conversation with Janice Logan on February 18, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-2, 6, and 11-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 7, 13-15, and 20-26 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Status of the Claims
	Claims 1-2, 6-7, 11-15, and 20-26 are pending in the application. Claims 7, 13-15, and 20-26 are withdrawn, and claims 1-2, 6, and 11-12 are being examined herein.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The information disclosure statement filed December 12, 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In lines 9-10 and 12-13, “the conductive diamond electrode” should read “the boron doped conductive diamond electrode” for consistency.
In line 10, “a given potential in the range” should read “a first given potential in a first range” for clarity.
In line 13, “a given potential in the range” should read “a second given potential in a second range” for clarity.
In line 15, “hypochlorite ion” should read “the hypochlorite ion” for consistency.
In line 16, “hypochlorous acid” should read “the hypochlorous acid” for consistency.
Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  
In line 4, “sec” should be spelled out at least once before reciting the abbreviation.
In line 6, “the pulse voltage” should read “the first pulse voltage” for consistency.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6, and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the residual chlorine concentration" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claims 2, 6, and 11-12 are rejected as dependent thereon.
Claim 1 recites the limitation “a sample solution possibly containing residual chlorine” in line 2 of the claim. The term “possibly” renders the claim indefinite because it is unclear whether the sample solution contains residual chlorine. Claims 2, 6, and 11-12 are rejected as dependent thereon.
Claim 1 recites the limitation "the value of current" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claims 2, 6, and 11-12 are rejected as dependent thereon.
Claim 1 recites the limitation "the potential" in line 9 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claims 2, 6, and 11-12 are rejected as dependent thereon.
Claim 1 recites the limitation "said total residual chlorine concentration" in line 17 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claims 2, 6, and 11-12 are rejected as dependent thereon.
Claim 2 recites the limitation "the solution temperature" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the temperature correction value" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “steps (i) and (ii)” in line 3 of the claim and recites “step (i)” in line 6 of the claim. It is unclear whether or not these steps (i) and (ii) in claim 6 are applied during the same time as the previously recites steps (i) and (ii) in claim 1 since they are recited with the same step numbers.
Claim 11 recites the limitation “the measurement” in line 2 of the claim. It is unclear whether “the measurement” in claim 11 has antecedent basis from “measuring the residual chlorine concentration” in line 1 of claim 1, “measuring the value of current” in line 4 of claim 1, “measuring the current value” in step (i) in line 9 of claim 1, and/or “measuring the current value” in step (ii) in line 12 of claim 1, so it is unclear which measurement is being referred to in claim 11. Claim 12 is rejected as dependent thereon.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 6, and 11-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) calculating the residual chlorine concentration based on hypochlorite ion, calculating the residual chlorine concentration based on hypochlorous acid, and adding the residual chlorine concentration based on hypochlorite ion and the residual chlorine concentration based on hypochlorous acid, designating said total residual chlorine concentration obtained by the addition as the residual chlorine concentration of the sample solution.
The limitations of calculating the residual chlorine concentration based on hypochlorite ion, calculating the residual chlorine concentration based on hypochlorous acid, and adding the residual chlorine concentration based on hypochlorite ion and the residual chlorine concentration 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a boron doped conductive diamond working electrode, a counter electrode, and a silver/silver chloride reference electrode in contact with the sample solution, applying a voltage (in the range of 0 V to +1.6 V and the range of +0.4 V to -1.0 V) between the working electrode and the reference electrode, and measuring the current flowing through the working electrode under the voltage. The electrodes, voltage application steps, and current measuring steps are recited at a high-level of generality such that they amount to no more than mere data gathering steps linked to the judicial exception. Accordingly, these additional 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a boron doped conductive diamond working electrode, a counter electrode, and a silver/silver chloride reference electrode in contact with the sample solution, applying a voltage (in the range of 0 V to +1.6 V and the range of +0.4 V to -1.0 V) between the working electrode and the reference electrode, and measuring the current flowing through the working electrode under the voltage amount to no more than mere data gathering steps required to use the judicial exception. Mere data gathering steps and insignificant extra-solution activity linked to the judicial exception cannot provide an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). See MPEP § 2106.05(g). For example: Fielden et al. (US 2013/0313128 A1) teaches a boron doped diamond working electrode, a counter electrode, and a reference electrode exposed to the water to be sampled, applying a potential difference of +1.6 V and -0.2 V to the working electrode relative to the reference electrode, and measuring a current flow through the working electrode when the potential difference is applied (Figs. 1-3 & 6, para. [0034], [0036], [0038], [0043], [0066]); Nomura et al. (US 2007/0114137 A1) teaches bringing a counter electrode, a boron doped diamond working electrode and a silver/silver chloride reference electrode into contact with a sample solution containing a residual chlorine, applying a voltage in the range of +0.5 V to +1.5 V between the counter electrode and the working electrode, and measuring a current value to calculate a 
Claims 2, 6, and 11-12 are rejected under 35 U.S.C. 101 as dependent thereon and also do not include additional elements that are sufficient to amount to significantly more or integrate the exception into a practical application. Appropriate correction is requested.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) calculating the temperature correction value from the measured solution temperature, and carrying out correction on said total residual chlorine concentration obtained by the addition based on the temperature correction value, and designating the total residual chlorine concentration after the correction as the residual chlorine concentration of the sample solution.
The limitations of calculating the temperature correction value from the measured solution temperature and carrying out correction on said total residual chlorine concentration obtained by the addition based on the temperature correction value, as drafted, are processes that, under its broadest reasonable interpretation, cover mathematical concepts such as mathematical calculations. The “calculating” and “carrying out correction” language in the context of this claim encompasses mathematical calculations that can be performed by a user. If a claim 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a temperature measuring unit that measures the solution temperature of the sample solution. The temperature measuring unit which measures the solution temperature of the sample solution is recited at a high-level of generality such that it amounts to no more than mere data gathering steps linked to the judicial exception. Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas as they are insignificant extra-solution activity. See MPEP § 2106.05(g). The claim is directed to abstract ideas.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a temperature measuring unit that measures the solution temperature of the sample solution amount to no more than mere Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). See MPEP § 2106.05(g). For example: Takagi (JP 2004223419 A) teaches a temperature detection sensor that detects a water temperature near the chlorine concentration detecting part 6 (Fig. 1, para. [0014], [0041]); Brondum (US 2015/0068914 A1) teaches a flow/temp unit 17 which measures flow rate and temperature which are inputs for chlorine concentration (Fig. 1, para. [0017]); and Banks (US 2015/0212024 A1) teaches that the sensor comprises a temperature sensor for determining the temperature of the fluid sample (Fig. 6, para. [0066]). The claim does not invoke any of the considerations that courts have identified as provided significantly more than an exception. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fielden et al. (US 2013/0313128 A1) and further in view of Nomura et al. (US 2007/0114137 A1) (provided in Applicant’s IDS filed on December 12, 2019 and February 4, 2020) and further in view of Rezai, Electrochemical cell and electrodes for cyclic voltammetry, UCLA (2003) (hereinafter “Rezai”).
Regarding claim 1, Fielden teaches a method for measuring the residual chlorine concentration in a sample solution possibly containing residual chlorine (a method for measuring total free chlorine in chlorinated water, para. [0014], [0033]), by bringing a working electrode, a counter electrode and a reference electrode into contact with the sample solution (working 
This embodiment of Fielden teaches that a potential difference is applied to the working electrode relative to the counter electrode (Fig. 3, para. [0043]), and therefore fails to teach applying a voltage between the working electrode and the reference electrode.
Nomura teaches a residual chlorine measuring method including bringing a counter electrode, a working electrode, and a reference electrode into contact with a sample solution containing residual chlorine, applying a voltage, and measuring a current value to calculate a concentration of the residual chlorine (abstract). Nomura teaches that a potential is applied to the boron doped diamond electrode relative to the reference electrode (Figs. 1-2, para. [0011], [0019], [0040], [0042]-[0043], [0045]). Another embodiment of Fielden also teaches that a potential can be applied to the working electrode relative to the reference electrode (Figs. 5 & 9, para. [0063]). Rezai teaches that in a cell used for electroanalytical measurements (e.g. cyclic voltammetry), there are always three electrodes due to the difficulties arising of the concurrent measurement of current and potential (pg. 1, first paragraph). Rezai teaches that the working electrode is the electrode at which the electrochemical phenomena being investigated are taking place, and the reference electrode is the electrode whose potential is constant enough that it can be taken as the reference standard against which the potentials of the other electrodes present in the cell can be measured (pg. 1, first paragraph).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Fielden to apply the voltage between the working electrode and the reference electrode because the reference electrode can be taken as the reference standard 
Modified Fielden teaches measuring the value of current flowing through the working electrode under the voltage (measuring a current flow through the working electrode when the potential difference is applied, Figs. 3 & 6, para. [0043], [0066]),
wherein the working electrode is a boron doped conductive diamond electrode (the working electrodes comprise boron doped diamond, para. [0038]).
Modified Fielden teaches the reference electrode R which is used in the method for measuring total free chlorine (Fig. 1, para. [0033]-[0034]). Modified Fielden is silent with respect to the material of the reference electrode R, and therefore fails to teach wherein the reference electrode is a silver/silver chloride electrode.
Nomura teaches a residual chlorine measuring method including bringing a counter electrode, a working electrode, and a reference electrode into contact with a sample solution containing residual chlorine, applying a voltage, and measuring a current value to calculate a concentration of the residual chlorine (abstract). Nomura teaches that the working electrode 2 is a boron-doped diamond electrode (Fig. 1, para. [0034]). Nomura teaches that the reference electrode 3 is used as the standard of the potential of the working electrode 2, and uses a silver/silver chloride electrode (Fig. 1, para. [0040]). Another embodiment of Fielden also teaches that the reference electrode is an Ag/AgCl electrode (Figs. 5 & 9, para. [0063]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the material of the reference electrode of Modified Fielden with silver/silver chloride as taught by Nomura and Figs. 5 & 9 of Fielden in order to yield the KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 U.S.P.Q.2d 1385 (2007); MPEP § 2143(I)(B). Additionally, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07. Consequently, as evidenced by Nomura, a person of ordinary skill in the art would accordingly have recognized the suitability of incorporating the use of silver/silver chloride as a reference electrode material with predictable results.
Modified Fielden teaches wherein the method comprises:
(i) measuring the current value when the potential of the conductive diamond electrode against the silver/silver chloride electrode is set to a given potential in the range of from 0 V to +1.6 V and calculating the residual chlorine concentration based on hypochlorite ion (measuring an anodic oxidation process to provide an anodic measurement in step 301 when a potential difference is applied to induce a current flow through the working electrode which is indicative of the concentration of hypochlorite ion, Fig. 3, para. [0040], [0043], [0058]; the anodic amperometric measurements EA are made at an applied potential of +1.6 V to the boron doped diamond working electrode, and the anodic measurement measures the hypochlorite ion concentration, Fig. 6, para. [0014], [0066]);
(ii) measuring the current value when the potential of the conductive diamond electrode against the silver/silver chloride electrode is set to a given potential in the range of from +0.4 V to -1.0 V and calculating the residual chlorine concentration based on hypochlorous acid (measuring a cathodic reduction process to provide a cathodic measurement in step 302 when a potential difference is applied to induce a current flow through the working electrode which is 
(iii) adding the residual chlorine concentration based on hypochlorite ion calculated in step (i) above and the residual chlorine concentration based on hypochlorous acid calculated in step (ii) above, designating said total residual chlorine concentration obtained by the addition as the residual chlorine concentration of the sample solution (adding the measured concentrations of hypochlorous acid and hypochlorite ion together to output a result indicating the total free chlorine concentration in the chlorinated water, see step 303 in Fig. 3, para. [0014], [0042], [0059], [0066]).
Regarding claim 11, Modified Fielden teaches wherein the measurement is carried out continuously by a flow injection method (the electrodes are directly exposed to a flow of water to be sampled, Fig. 2, para. [0036]; measuring an anodic oxidation process to provide an anodic measurement when a potential difference is applied to induce a current flow through the working electrode which is indicative of the concentration of hypochlorite ion, Fig. 3, para. [0040], [0043], [0058]; for the purpose of examination, Examiner interprets “the measurement” to have antecedent basis from the measuring in step (i)).
Regarding claim 12, Modified Fielden teaches wherein the measurement is carried out at a constant potential (the anodic amperometric measurements EA are made at an applied potential of +1.6 V to the boron doped diamond working electrode, Fig. 6, para. [0014], [0066]).
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Fielden et al. (US 2013/0313128 A1) and further in view of Nomura et al. (US 2007/0114137 A1) (provided in Applicant’s IDS filed on December 12, 2019 and February 4, 2020) and further in view of Rezai, Electrochemical cell and electrodes for cyclic voltammetry, UCLA (2003) (hereinafter “Rezai”) as applied to claim 1 above, and further in view of Takagi (JP 2004223419 A) (provided in Applicant’s IDS filed on December 12, 2019 and February 4, 2020) (references herein made with respect to English Machine Translation).
Regarding claim 2, Modified Fielden teaches that it may be appropriate to firstly scan or sweep across a voltage range to determine the presence of peaks, which may vary based on pH or temperature (para. [0069]). Modified Fielden fails to teach after step (iii), (iv) bringing a temperature measuring unit into contact with the sample solution and measuring the solution temperature of the sample solution with said temperature measuring unit, and calculating the temperature correction value from the measured solution temperature; and (v) carrying out correction on said total residual chlorine concentration obtained by the addition according to claim 1 based on the temperature correction value in step (iv), and designating the total residual chlorine concentration after the correction as the residual chlorine concentration of the sample solution.
Takagi teaches a chlorine concentration measuring part 3 which has the chlorine concentration detecting part 6 to detect the concentration of chlorine dissolved in the drinking water and measures the concentration of chlorine on the basis of the output of the chlorine concentration detecting part 6 (abstract, Fig. 1). Takagi teaches that the chlorine concentration measuring part 3 includes a temperature detection sensor such as a thermistor 10 that detects a water temperature near the chlorine concentration detecting part 6, and the free residual chlorine concentration detected by the chlorine concentration detecting part 6 is corrected based on the temperature (Fig. 1, para. [0014], [0041]). Takagi teaches that by inputting the measured water 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Modified Fielden to include a temperature detection sensor that detects a water temperature which can be used to correct the free residual chlorine concentration as taught by Takagi because it further improves the accuracy of the free residual chlorine concentration (Takagi, para. [0041]).
Regarding claim 6, Modified Fielden teaches the working electrodes 11, 12, the counter electrode 13, and the reference electrode R (Figs. 1-2, para. [0034]). Modified Fielden fails to teach an electrode initializing step, wherein the electrode initializing step comprises: repeating the following steps (i) and (ii) as a pair one or more times: (i) applying a positive or negative first pulse voltage; and (ii) applying a negative or positive second pulse voltage, said second pulse voltage having a sign reverse to the pulse voltage applied in step (i) (for the purpose of examination, Examiner interprets steps (i) and (ii) in claim 6 to be different and executed separately from the steps (i) and (ii) of claim 1).
Takagi teaches a chlorine concentration measuring part 3 which has the chlorine concentration detecting part 6 to detect the concentration of chlorine dissolved in the drinking water and measures the concentration of chlorine on the basis of the output of the chlorine concentration detecting part 6 (abstract, Fig. 1). Takagi teaches that a method for cleaning the electrodes includes exchanging the polarity of the electrodes at regular intervals (Fig. 1, para. [0032]-[0033]). Takagi teaches that when the polarity is changed, a reverse electric field is applied between the electrodes, and the dirt attached to the electrodes receives the effect of detachment, thereby removing dirt (Fig. 1, para. [0034]).

Modified Fielden teaches exchanging the polarity of the electrodes at regular intervals (Takagi, Fig. 1, para. [0032]-[0034], see modification supra), but is silent with respect to the length of time each reverse voltage is applied, and therefore fails to teach wherein each reverse voltage is applied for 0.01 to 60 sec.
Takagi teaches that when a voltage is applied to the chlorine concentration detecting part 6 for a long time, the electrodes for chlorine measurement are worn out by electrolysis, and the characteristics of the current-free residual chlorine concentration are changed, which may cause a measurement error of the residual chlorine concentration (para. [0036]). Takagi teaches wherein the length of time that the voltages are applied is a result-effective variable. Specifically, Takagi teaches that the length of time that the voltages are applied controls the accuracy of the residual chlorine concentration. Since these particular parameters are recognized as result-effective variables, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the length of time that each of the reverse voltages is applied to be 0.01 to 60 sec through routine experimentation because doing so would yield the predictable desired accuracy of the residual chlorine concentration.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.T./            Examiner, Art Unit 1794                                                                                                                                                                                            
/MARIS R KESSEL/            Primary Examiner, Art Unit 1699